          Case 1:20-cv-00267-MDH Document 69 Filed 08/05/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF IDAHO



 CHRISTINA BERGSTROM,                                  Case No. 1:20-cv-00267-MDH


                         Plaintiff,


 v.


 CORIZON, LLC et al.,


                                               ORDER

        Pending before the Court is Howard A. Belodoff’s, Rebecca Anne Rainey’s, and Olivia

Nicole Ford’s (“Plaintiff’s counsel”) Amended Motion to Withdraw as Counsel for Plaintiff

Christina Bergstrom. (Doc. 62). Plaintiff’s counsel assert that Plaintiff actively participated in the

preparation and prosecution of her case until about six weeks before the instant motion was filed.

Since then, it is alleged Plaintiff has ceased contact with Plaintiff’s counsel. Movants state that

Plaintiff’s failure to keep in contact with her counsel has made it impossible for Plaintiff’s counsel

to continue to represent her interests in this case.

        Plaintiff’s counsel may be allowed to withdraw. First, the Court ORDERS Plaintiff’s

counsel certify to the Court that Plaintiff’s counsel have made good faith best efforts to

communicate to Plaintiff that her failure to communicate is preventing them from effectively

representing her in this case, that as a result, Plaintiff’s counsel has requested that the Court allow

them to withdraw as attorneys of record, and that if this motion is granted, Plaintiff will be required

to obtain new counsel or proceed pro se. Plaintiff’s counsel should additionally certify that counsel
          Case 1:20-cv-00267-MDH Document 69 Filed 08/05/21 Page 2 of 2




have used their good faith best efforts to communicate to Plaintiff that if they are allowed to

withdraw, Plaintiff’s failure to obtain new counsel or pursue her case as her own counsel will lead

to the dismissal of this action.



IT IS SO ORDERED.

Dated: August 5, 2021                                        /s/ Douglas Harpool______
                                                            DOUGLAS HARPOOL
                                                            United States District Judge
